Case 9:20-cv-81053-RAR Document 10 Entered on FLSD Docket 10/26/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CIV-81053-RAR

  BRANDON MICHAEL RACE,

         Plaintiff,

  v.

  DAVID ANDREW ARONBERG, et al.,

        Defendants.
  _________________________________________/

                       ORDER AFFIRMING AND ADOPTING
               REPORT AND RECOMMENDATION AND DISMISSING CASE

         THIS CAUSE comes before the Court upon United States Magistrate Judge Lisette Reid’s

  Report and Recommendation [ECF No. 7] (“Report”), entered on October 1, 2020. The Report

  recommends that the Court dismiss Plaintiff Brandon Michael Race’s Complaint [ECF No. 1],

  which alleges violations under 28 U.S.C. section 1983.             See Report at 1.         Specifically,

  Magistrate Judge Reid recommends dismissal of Plaintiff’s Complaint for failure to state a claim

  and because it is barred by Heck v. Humphrey, 512 U.S. 477 (1994).        See id. at 2-5.

         The Report properly notified Plaintiff of his right to object to Magistrate Judge Reid’s

  findings, as well as the consequences for failing to object. Id. at 5-6. The time for objections

  has passed, and Plaintiff did not file any objections to the Report.

         When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review the disposition de novo.    FED. R. CIV. P. 72(b)(3). However, when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.”       FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has
Case 9:20-cv-81053-RAR Document 10 Entered on FLSD Docket 10/26/2020 Page 2 of 2



  acknowledged Congress’s intent was to only require a de novo review where objections have been

  properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”).   In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings

  after notice precludes a later attack on these findings.”     Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

           Because Plaintiff has not filed an objection to the Report, the Court did not conduct a de

  novo review of Magistrate Judge Reid’s findings. Rather, the Court reviewed the Report for clear

  error.   Finding none, it is

           ORDERED AND ADJUDGED as follows:

              1. The Report [ECF No. 7] is AFFIRMED AND ADOPTED.

              2. The Complaint [ECF No. 1] is DISMISSED.

              3. No certificate of appealability shall issue.

              4. The Clerk is directed to CLOSE this case and any pending motions are DENIED

                  AS MOOT.

           DONE AND ORDERED in Ft. Lauderdale, Florida, this 26th day of October, 2020.



                                                              _________________________________
                                                              RODOLFO A. RUIZ II
                                                              UNITED STATES DISTRICT JUDGE
  cc:      Pro Se Plaintiff
           Counsel of record
           Magistrate Judge Lisette Reid




                                              Page 2 of 2
